DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salter et al. (U.S. 2019/0263217, hereafter referred to as Salter).
Regarding claim 1, Salter teaches a sensing module for monitoring a cabin of a vehicle, comprising: an environmental sensor 48 configured to sense organic compounds in ambient air of the cabin; a particle sensor (see para. 0033) configured to detect particulate matter in the ambient air; a controller 28 operably connected to the environmental sensor and the particle sensor and configured to receive sensor signals from the environmental sensor and the particle sensor and to transmit data to a remote server via the Internet; and a housing 14 configured to mount to a windshield of said vehicle (see figure 1), the housing supporting the environmental sensor, the particle sensor, and the controller (see para. 0022, ‘The controller 28 may be disposed in the vehicle 10 and/or within the overhead console 14’).
Regarding claim 2, Salter further teaches wherein the housing 14 defines a substantially enclosed interior space in which the environmental sensor, the particle sensor, and the controller are arranged (see figure 3).
Regarding claim 3, Salter further teaches wherein the housing includes a separator that at least substantially isolates a first interior region of the interior space from a second interior region of the interior space (see figure 4).
Regarding claim 4, Salter further teaches wherein the particle sensor includes an inlet 62 and an outlet 64, the inlet opening to the first interior region and the outlet opening into the second interior region (see figure 4).
Regarding claim 15, Salter teaches the environmental sensor 48 is further configured to sense temperature, barometric pressure, and relative humidity of the ambient air (see para. 0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-11, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Salter.
Regarding claim 5, Salter does not explicitly teach wherein a volume of the inlet region is less than 10% of an overall volume of the interior space.
However, it would have been an obvious matter of design choice to design the housing with substantial space to include the claimed design since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, Salter further teaches wherein the housing defines at least one first opening that opens into the first interior region, and at least one second opening that opens into the second interior region (intake ports 42, see figure 2; see para. 0018).
Regarding claim 7, Salter further teaches wherein the environmental sensor 50 is arranged in a second interior region (see figure 4).
Regarding claim 8, Salter further teaches wherein a PCB is supported in the housing 14 (see para. 0021, 0022). Salter teaches that PCB supports controller 28, bit is silent as to whether the air monitoring device 48 is also supported.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to place the environmental sensor as claimed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 9, Salter further teaches at least one microphone 32 supported in the housing and operably connected to the controller (see para. 0025, 0027).
Regarding claim 10, Salter further teaches the housing includes at least one cylindrical projection and defines at least one third opening that opens into the at least one cylindrical projection; and each microphone of the at least one microphone is arranged within an associated one of the at least one cylindrical projections (see para. 0027, ‘The cover 36 may also define an opening for the microphone 32’).
Regarding claims 11 and 19, Salter teaches an acoustic seal (see para. 0057).
Regarding claim 14, Salter further teaches wherein the printed circuit board includes a connector configured to connect the printed circuit board to the particle sensor (see para. 0041).
Regarding claims 16 and 17, Salter further teaches a sensing module for monitoring a cabin of a vehicle, comprising: an environmental sensor 48, configured to sense organic compounds in ambient air of the cabin; a particle sensor (see para. 0033) with inlet 62, configured to detect particulate matter in the ambient air; a controller 28 operably connected to the environmental sensor and the particle sensor and configured to receive sensor signals from the environmental sensor and the particle sensor and to transmit data to a remote server via the Internet; and a housing 14 configured to mount to a windshield of said vehicle (see figure 1), the housing supporting the environmental sensor, the particle sensor, and the controller (see para. 0022, ‘The controller 28 may be disposed in the vehicle 10 and/or within the overhead console 14’), and at least one microphone 32 supported in the housing and operably connected to the controller (see para. 0025, 0027), the housing includes at least one cylindrical projection and defines at least one third opening that opens into the at least one cylindrical projection; and each microphone of the at least one microphone is arranged within an associated one of the at least one cylindrical projection (see para. 0027, ‘The cover 36 may also define an opening for the microphone 32’).
Salter does not explicitly teach wherein a volume of the inlet region is less than 10% of an overall volume of the interior space.
However, it would have been an obvious matter of design choice to design the housing with substantial space to include the claimed design since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Salter further teaches wherein a PCB is supported in the housing 14 (see para. 0021, 0022). Salter teaches that PCB supports controller 28, bit is silent as to whether the air monitoring device 48 is also supported.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to place the environmental sensor as claimed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 18, Salter teaches an array of microphone 32 (see para. 0025) and later defines an opening for each microphone (see para. 0027).

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Needham (CA 2860461, hereafter referred to as Needham).
Regarding claim 12, Salter teaches wireless communication protocol to transmit sensing signals, but is silent regarding a cellular telephony modem.
This arrangement is well known in the art as taught by Needham which teaches an in-vehicle computing system, comprising a sensor 138 for configured to sense various environmental conditions; the communication circuitry 130 may include devices and circuitry for enabling communications between the in-vehicle computing system 102 and the mobile computing devices 106 and/or the to-do-list server 110 over the network 108. The communication circuitry 130 may use any suitable communication protocol to communicate over the network 108 such as, for example, a wireless local area network communication protocol (e.g., Wi-Fi), a cellular data server (e.g., Wideband Code Division Multiple Access (W-CDMA)), and/or a mobile satellite communication protocol (see page 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Salter with the teaching of Needham since applicant has not disclosed that a telephony modem solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the wireless module as taught in Salter.
Regarding claim 13, Salter teaches wireless communication protocol to transmit sensing signals, but is silent regarding a cellular telephony modem.
Needham teaches the I/O subsystem 126 may form a portion of a system-on-a-chip (SoC) and be incorporated, along with the processor 120 and other components of the in-vehicle computing system 102.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (CN 107199845, hereafter referred to as Ding) in view of He (CN 104972870, hereafter referred to as He).
	Regarding claim 1, Ding teaches a sensing module for monitoring a cabin of a vehicle, comprising: an environmental sensor 111 configured to sense organic compounds in ambient air of the cabin; a particle sensor 112 configured to detect particulate matter in the ambient air; a controller 120 operably connected to the environmental sensor and the particle sensor and configured to receive sensor signals from the environmental sensor and the particle sensor and to transmit data to a remote server via the Internet; a housing and configured to mount to a windshield of said vehicle (see description, ‘the environment air quality detection module 111 mounted outside the air conditioner circulating air inlet, namely near the windshield glass’).
However, Ding does not explicitly teach the housing supporting the environmental sensor, the particle sensor, and the controller.
He teaches that it is well known in the art to provide air quality monitoring wherein several sensors (i.e., temperature/humidity 7, formaldehyde sensor 8, CO sensor 9, TVOC sensor 10) are integrated with a controller (control module 5; see figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ding with the teaching of He since applicant has not disclosed that an integrated controller solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a remote controller as taught in Ding.
Regarding claim 2, neither Ding nor He explicitly describe the housing interior space, however it would have been an obvious matter of design choice to design the housing with substantial space to include the claimed components, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855